DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 4-14 are pending in the instant invention.  According to the Amendments to the Claims, filed January 19, 2021, claims 4-12 were amended, claims 1-3 were cancelled and claims 13 and 14 were added.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2018/034566, filed May 25, 2018, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/511,367, filed May 26, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming second Office action and prosecution on the merits includes claims 4-14, drawn to a process for the synthesis of 6-((3S,4S)-4-methyl-1-(pyrimidin-2-ylmethyl)pyrrolidin-3-yl)-3-(tetrahydro-2H-pyran-4-yl)-imidazo[1,5-a]-pyrazin-8(7H)-one of the formula P3.1, shown to the right.
	Similarly, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on October 16, 2020.
Amendments to the Claims, filed January 19, 2021.
	Thus, a second Office action and prosecution on the merits of claims 4-14 is contained within.

Reasons for Allowance

	Claims 4-11 and 14 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to a process for the synthesis of 6-((3S,4S)-4-methyl-1-(pyrimidin-2-ylmethyl)pyrrolidin-3-yl)-3-(tetrahydro-2H-pyran-4-yl)imidazo[1,5-a]pyrazin-8(7H)-one of the formula P3.1, as recited in claim 4.
	Consequently, the procedural step that is not taught or fairly suggested in the prior art is the step of reacting tert-butyl (3S,4S)-3-(1-bromo-8-oxo-3-(tetrahydro-2H-pyran-4-yl)-7,8-dihydroimidazo[1,5-a]pyrazin-6-yl)-4-methylpyrrolidine-1-carboxylate of the formula (S,S)-10 with hydrogen gas in the presence of a Pd/C catalyst in order to provide tert-butyl (3S,4S)-3-methyl-4-(8-oxo-3-(tetrahydro-2H-pyran-4-yl)-7,8-dihydroimidazo[1,5-a]pyrazin-6-yl)-pyrrolidine-1-carboxylate of the formula (S,S)-11.  This procedural step is present in the process for the synthesis of 6-((3S,4S)-4-methyl-1-(pyrimidin-2-ylmethyl)pyrrolidin-3-yl)-3-(tetrahydro-2H-pyran-4-yl)imidazo[1,5-a]pyrazin-8(7H)-one of the formula P3.1, as recited in claim 4.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	The TITLE of the disclosure:
SYNTHESIS OF 6-((3S,4S)-4-METHYL-1-(PYPIRIMIDIN-2-YLMETHYL)PYRROLIDIN-3-YL)-3-TERAHYDROPYRAN-4-YL-7H-IMIDAZO[1,5-a]PYRAZIN-8-ONE

	has been deleted and replaced with the following:
---“PROCESS FOR THE SYNTHESIS OF 6-[(3S,4S)-4-METHYL-1-(PYRIMIDIN-2-YLMETHYL)PYRROLIDIN-3-YL]-3-TETRAHYDRO-4-YL-7H-IMIDAZO[1,5-a]PYRAZIN-8-ONE”---

	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“A compound 6-[(3S,4S)-4-methyl-1-(pyrimidin-2-ylmethyl)pyrrolidin-3-yl]-3-tetrahydropyran-4-yl-7H-imidazo[1,5-a]pyrazin-8-one of formula P3.1:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 P3.1.”---

	In claim 5, the entire text:
	has been deleted and replaced with the following:

	A process for the synthesis of 6-[(3S,4S)-4-methyl-1-(pyrimidin-2-ylmethyl)pyrrolidin-3-yl]-3-tetrahydropyran-4-yl-7H-imidazo[1,5-a]pyrazin-8-one of formula P3.1:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 P3.1

wherein the process comprises the following steps:

(a)	reacting a compound of formula (S,S)-4:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 (S,S)-4

with a compound of formula 9:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 9

in the presence of potassium carbonate, followed by a reaction with ammonium acetate, to provide a compound of formula (S,S)-10:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 (S,S)-10;

(b)	reacting the compound of formula (S,S)-10 above with hydrogen gas in the presence of a Pd/C catalyst, to provide a compound of formula (S,S)-11:


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 (S,S)-11;

(c)	reacting the compound of formula (S,S)-11 above with hydrochloric acid, to provide a compound of formula (S,S)-12:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 (S,S)-12; and

(d)	reacting the compound of formula (S,S)-12 above with a compound of the following formula:


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
,

in the presence of N,N-diisopropylethylamine, to provide 6-[(3S,4S)-4-methyl-1-(pyrimidin-2-ylmethyl)pyrrolidin-3-yl]-3-tetrahydropyran-4-yl-7H-imidazo[1,5-a]pyrazin-8-one of the formula P3.1 above.”---

	In claim 6, the entire text:
	has been deleted and replaced with the following:
---“	The process of claim 5, wherein the process further comprises the following steps:

(a)	reacting a compound of formula 1:


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 1

with a compound of the following formula:


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


in the presence of trifluoroacetic acid, to provide a compound of formula Rac-2:


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 Rac-2;

(b)	reacting the compound of formula Rac-2 above with (+)-O,O-dibenzoyl-D-tartaric acid, to provide a compound of formula (S,S)-2:


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 (S,S)-2;

formula (S,S)-2 above with di(tert-butyl) dicarbonate, followed by reacting with hydrogen gas in the presence of a Pd/C catalyst, to provide a compound of formula (S,S)-3:


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 (S,S)-3	; and

(d)	reacting the compound of formula (S,S)-3 above with a compound of the following formula:


    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
,

in the presence of triethylamine and tert-butylmagnesium chloride, to provide a compound of formula (S,S)-4:


    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
 (S,S)-4.”---

	In claim 7, the entire text:
	has been deleted and replaced with the following:
---“	The process of claim 5, wherein the process further comprises the following steps:

(a)	reacting a compound of formula 5:


    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
 5

with diisobutylaluminum hydride, to provide a compound of formula 6:


    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
 6;

(b)	reacting the compound of formula 6 above with a compound of the following formula:


    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale


in the presence of aqueous ammonia, to provide a compound of formula 7:


    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
 7;

(c)	reacting the compound of formula 7 above with sodium methoxide, to provide a compound of formula 8:


    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
 8; and

(d)	reacting the compound of formula 8 above with N-bromosuccinimide, to provide a compound of formula 9:


    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
 9.”---

	In claim 8, the entire text:
	has been deleted and replaced with the following:
---“The process of claim 5, wherein the yield of 6-[(3S,4S)-4-methyl-1-(pyrimidin-2-ylmethyl)pyrrolidin-3-yl]-3-tetrahydropyran-4-yl-7H-imidazo[1,5-a]pyrazin-8-one of formula P3.1 is in the range of 50%-90%.”---

	In claim 9, the entire text:
	has been deleted and replaced with the following:
---“The process of claim 5, wherein the chiral purity of 6-[(3S,4S)-4-methyl-1-(pyrimidin-2-ylmethyl)pyrrolidin-3-yl]-3-tetrahydropyran-4-yl-7H-imidazo[1,5-a]pyrazin-8-one of formula P3.1 is in the range of 95.0%-99.9%.”---



	has been deleted and replaced with the following:
---“The process of claim 5, wherein the purity of 6-[(3S,4S)-4-methyl-1-(pyrimidin-2-ylmethyl)pyrrolidin-3-yl]-3-tetrahydropyran-4-yl-7H-imidazo[1,5-a]pyrazin-8-one of formula P3.1 is in the range of 95.0%-99.9%.”---

	In claim 11, the entire text:
	has been deleted and replaced with the following:
---“The process of claim 5, wherein the level of impurities is in the range of 0.1%-5%.”---

	In claim 14, the entire text:
	has been deleted and replaced with the following:
---“The process of claim 5, wherein step (a) is performed in a single reactor.”---

	Claims 12 and 13 have been cancelled.

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Maysam Pessian (Reg. No. 77,926) on February 17, 2021.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.



/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624